Citation Nr: 1115779	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service connected Hepatitis C.

2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to service connected Hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1976 to April 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision, which, in pertinent part, denied secondary service connection for diabetes mellitus and diabetic retinopathy.

In June 2008 the Veteran appeared and gave testimony during an RO hearing before the undersigned Acting Veteran's Law Judge.  A transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2009 and November 2009 the Veteran's claims were remanded for additional development. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus and diabetic retinopathy disabilities, which he contends are secondary to his service connected hepatitis C disability.

The Veteran's claims must be remanded for several reasons.  

First, a letter received by the AMC in March 2011, from the Veteran's attorney notes that it is requested that VA obtain a copy of the Veteran's Social Security Administration (SSA) records.  Where VA has actual notice that the appellant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Given, the March 2011 letter, the Board must further remand this claim to the RO to obtain the Veteran's SSA records.  

Additionally, it is unclear whether the Veteran is being represented by an attorney or whether he is not represented, and on remand the RO should clarify this.   

Second, the November 2009 Board remand instructed the Veteran to be scheduled for a VA examination to determine whether his current diabetic retinopathy is at least as likely as not aggravated by his service connected hepatitis C.  Although a VA examination was conducted in May 2009 to determine the etiology of the Veteran's current diabetes mellitus, the RO has taken no action to schedule the Veteran for a VA examination for his claimed eye disability as required by the November 2009 Board remand.  The Board appreciates that the Veteran's diabetic retinopathy could be related to diabetes, for which the Veteran is not service-connected, however the November 2009 Board remand clearly instructed the RO to schedule the Veteran for an examination to determine whether his claimed diabetic retinopathy is aggravated by hepatitis C pursuant to 38 C.F.R. § 3.310.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran's claim of service connection for diabetic retinopathy must again be remanded so that the RO can schedule the Veteran for a VA examination to determine the etiology of the Veteran's diabetic retinopathy disability.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Perform any and all normal procedures to determine who the Veteran's representative is, and if he does not have one, assist the Veteran in any way deemed appropriate to help him secure one.  

2.  Obtain any and all documents pertaining to an award of benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision.  Note any negative responses received following the making of this request.

3.  Schedule the Veteran for a VA medical examination to determine the etiology of his current diabetic retinopathy disability.  The examiner should provide an opinion as to whether it is at least as likely as not that the diabetic retinopathy disability is aggravated by the Veteran's service-connected hepatitis C disability.

A complete rationale must be provided for all medical opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, any additional development deemed appropriate should be accomplished. The claim should then be readjudicated. If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



